 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CONSTANTINE GUS CRISTO,                             Case No.: 19cv1910-GPC(MDD)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS
14   U.S. SECURITIES AND EXCHANGE
     COMMISSION; FINANCIAL
15                                                       [Dkt. No. 2.]
     INDUSTRY REGULATORY
16   AUTHORITY; JAY CLAYTON, in his
     official capacity as Chairman of the U.S.
17
     Securities and Exchange Commission;
18   WILLIAM BARR, in his official capacity
     as United States Attorney General;
19
     ROBERT W. COOK, President and Chief
20   Executive Officer of FINRA; SEC
     employees DOE 1-20; and FINRA
21
     employers DOE 1-20,
22                                   Defendants.
23
24         Plaintiff Constantine Gus Cristo (“Plaintiff”) filed a complaint for declaratory and
25   injunctive relief challenging the constitutionality of the Securities and Exchange
26   Commission’s arbitration proceedings. (Dkt. No. 1.) Accompanying the complaint is
27   Plaintiff’s application to proceed in forma pauperis. (Dkt. No. 2.)
28

                                                     1
                                                                                19cv1910-GPC(MDD)
 1          All parties instituting any civil action, suit, or proceeding in a district court of
 2   the United States, except an application for writ of habeas corpus, must pay a filing fee
 3   of $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure
 4   to prepay the entire fee only if he is granted leave to proceed IFP pursuant to § 1915(a).
 5   See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook,
 6   169 F.3d 1176, 1177 (9th Cir. 1999). The plaintiff must submit an affidavit
 7   demonstrating his inability to pay the filing fee, and the affidavit must include a
 8   complete statement of the plaintiff’s assets. 28 U.S.C. § 1915(a)(1).
 9          Plaintiff reports retirement income of $897.00/month, gifts of $100/month and has
10   $500 in his bank account. (Dkt. No. 2.) However, he also has $1,046.02 in
11   monthly living expenses. (Id. at 4-5.) Plaintiff further claims he has no real property,
12   vehicles or other assets. (Id. at 2-3.) Therefore, based on his declaration indicating no
13   surplus income, the Court GRANTS his application to proceed IFP. Accordingly, IT IS
14   HEREBY ORDERED that,
15          1.      The Clerk of Court is DIRECTED to issue a summons with respect to
16   Plaintiff’s Complaint, [Dkt. No. 1], upon Defendants. The Clerk should then provide
17   Plaintiff with the summons. When sending the summons to Plaintiff, the Clerk of Court
18   should include with the summons: (a) one new blank U.S. Marshal Form 285 for
19   Defendants; (b) a letter instructing Plaintiff on how to complete this Form 285; (c) a
20   certified copy of the Order granting Plaintiff’s motion to proceed in forma pauperis; and
21   (d) a certified copy of the Complaint, Dkt. No. 1. Together, the summons and additional
22   documents are Plaintiff’s “IFP Package.”
23          2.      Plaintiff is DIRECTED to complete the following actions to aid the U.S.
24   Marshal in serving his Complaint:
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2014)). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                         2
                                                                                            19cv1910-GPC(MDD)
 1                    a.    First, upon receiving the IFP Package, Plaintiff must complete the IFP
 2          package, including the U.S. Marshal Form 285, as accurately as possible.
 3                    b.    Second, Plaintiff must return the completed IFP package and Form
 4          285 to the U.S. Marshal according to the instructions provided by the Clerk’s
 5          letter.
 6                    c.    Third, Plaintiff must include on the Form 285 an address where the
 7          U.S. Marshal can serve Defendants. See S.D. Cal. CivLR 4.1.c.
 8          3.        Plaintiff is FURTHER DIRECTED to complete the following actions for all
 9   of his future filings in this case:
10                    a.    Plaintiff must serve upon Defendants and their attorneys, if
11          Defendants obtain an attorney, a copy of every pleading or document that Plaintiff
12          files with the Court in this case.
13                    b.    For every future filing with the Court in his case, Plaintiff must
14          include a certificate of service which states:
15                          i.    How he served a true and correct copy of that filing on
16                          Defendants, and
17                          ii.   The date when Defendants were served.
18                    c.    Any paper received by the Court which has not been properly filed
19          with the Clerk, or which fails to include a Certificate of Service, may be
20          disregarded.
21          4.        Upon receipt, the U.S. Marshal is ORDERED to serve a copy of the
22   Complaint and summons upon Defendants as directed by Plaintiff on his completed U.S.
23   Marshal Form 285. All costs of service will be advanced by the United States. See 28
24   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
25
26
27
28

                                                      3
                                                                                    19cv1910-GPC(MDD)
 1
 2        IT IS SO ORDERED.
 3
 4   Dated: December 27, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                4
                                    19cv1910-GPC(MDD)
